Citation Nr: 1032218	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  06-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD), due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1999 to September 1999.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  
The Board remanded this case in December 2008.  It returns now 
for appellate consideration.


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
Veteran's depression is related to active military service, to 
include as a result of military sexual trauma.  


CONCLUSION OF LAW

The Veteran's depression was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include depression and PTSD.  She 
contends that she has a current psychiatric disorder that is 
related to a sexual assault incident that occurred while she was 
in the military. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

More specifically, service connection for PTSD requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor. 
See 38 C.F.R. § 3.304(f) (2009).  A diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which simply 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The pertinent regulation provides that if PTSD is based on an in-
service assault, as is the case here, evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Examples 
of behavior changes following the claimed assault can also be 
used as relevant evidence. See 38 C.F.R. § 3.304(f)(3) (2009).

In her VA Form 21-526, Veteran's Application for Compensation or 
Pension, the Veteran requested that VA obtain military records 
from 'Security Police Records' from the end of June 1999 through 
September 1999 concerning an investigation that was completed 
regarding an alleged sexual assault against her.  The Board 
remanded this case in December 2008 to obtain these records from 
the Security Police regarding the investigation of the alleged 
sexual assault incident.  On remand, an August 1999 report of 
investigation from the Air Force Office of Special Investigations 
was associated with the claims file.  This investigation report 
corroborates the Veteran's account of the stressor incident.  

Having determined that there is sufficient evidence to verify the 
incurrence of an in-service injury, the Board must now inquire as 
to whether the Veteran currently has an acquired psychiatric 
disorder, and if so, whether such a disorder is shown to be 
related to service.  Records of Veteran's private psychiatric 
treatment reflect a current diagnosis of depression.  This 
diagnosis was confirmed at VA psychiatric examinations in March 
2005 and December 2009.  

On examination in March 2005, the claims file was reviewed and a 
clinical interview conducted.  A diagnosis of Depressive Disorder 
NOS was given.  The Veteran was found to have some symptoms of 
PTSD.  However, it was noted that several of these symptoms 
overlapped with symptoms of depressions.  Even counting the 
overlapping symptoms in the criteria for PTSD and a mood 
disorder, the Veteran was not found to exhibit sufficient 
symptoms of avoidance to meet the full criteria for PTSD.  
Nevertheless, it appeared that the Veteran's depression began 
while was serving in the Air Force.  At the time of her 
discharge, she was diagnosed with Adjustment Disorder with 
Depressed Mood.  The examiner noted that by definition Adjustment 
Disorders resolve within six months of the termination of the 
stressor.  As the Veteran did not obtain mental health treatment 
until one month ago, there was no objective evidence that her 
depression persisted since her military service.  The examiner 
opined that the Veteran's current mental state was not at least 
as likely as not due to her military service.  

At the December 2009 examination, the Veteran's history of 
military sexual assault was considered.  It was noted that she 
had seen a psychiatrist following the incident, was diagnosed 
with a personality disorder soon thereafter, and was then given 
an uncharacterized discharge.  The Veteran indicated that she 
felt frustrated that the other soldier was not punished and that 
she was discharged from service.  She reported that she continued 
to have depression.  Following a review of the Veteran's medical 
records, consideration of the history reported by the Veteran and 
psychiatric evaluation of the Veteran, the examiner diagnosed the 
Veteran with Depression NOS.  The examiner gave the opinion that 
the Veteran's depression was at least as likely as not caused by 
her military related sexual trauma.  

Taking into account all of the relevant evidence of record, the 
Board finds that service connection for an acquired psychiatric 
disorder, namely depression, is warranted.  Although the Veteran 
is not shown to have a valid diagnosis of PTSD in conformance 
with the DSM-IV, she has been consistently been given a diagnosis 
of depression NOS.  The only evidence of record addressing the 
etiology of the Veteran's depression is the March 2005 and 
December 2009 examination reports, which provide conflicting 
opinions as to whether depression may be related to the sexual 
assault incident in service.  However, as previously noted in the 
December 2008 remand, the Board has found the March 2005 opinion 
to be of little probative value and to be inadequate.  For this 
reason, the Board remanded the case for a new examination, and on 
remand, the December 2009 examination resulted in a positive 
nexus opinion.  The Board finds this opinion to be supported by 
the clinical findings and adequate upon which to base the 
decision here.  In this regard, the evidence is at least in 
equipoise in establishing that the Veteran's current depression 
is at least in part attributable to the sexual assault incident 
in service.  

Given that there is evidence of a current diagnosis of 
depression, an in-service injury, and a medical nexus linking 
depression to the in-service injury, the Board concludes that 
service connection is warranted.  The benefit-of-the-doubt rule 
has been applied in reaching this decision.  See 38 U.S.C. § 
5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert, supra.  


ORDER

Service connection for depression is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


